Name: Commission Regulation (EEC) No 11/88 of 4 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2/ 16 Official Journal of the European Communities 5. 1 . 88 COMMISSION REGULATION (EEC) No 11/88 of 4 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion, according to the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1 787/87 (3), as last amended by Regulation (EEC) No 3935/87 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 11 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (*) OJ No L 48 , 17 . 2 . 1987, p. 1 . 3) OJ No L 168 , 27. 6 . 1987, p. 22. ( « OJ No L 369 , 29 . 12 . 1987, p. 83 . (*) OJ No L 261 , 26 . 9 . 1978 , p . 5 . 6 OJ No L 317, 7 . 11 . 1987, p . 33 . 5. 1 . 88 Official Journal of the European Communities No L 2/ 17 ANNEX Buying-in price in ECU per 100 kilograms carcase weight .Quality (category and class) Equivalent carcase price Forequarter pri'ce straight cut (') pistola cut (2) AU2 308,420 246,736 231,315 ' AU3 304,184 243,347 228,138 AR2 300,416 240,333 225,312 AR3 296,112 236,890 222,084 A02 282,141 225,713 211,606 A03 277,854 222,283 208,391 CU2 313,446 250,757 235,085 CU3 309,140 247,312 231,855 CU4 300,529 240,423 225,397 CR3 299,115 239,292 224,336 CR4 290,420 232,336 217,815 C03 283,468 226,774 212,601 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .